             Case 17-33203 Document 184 Filed in TXSB on 03/23/21 Page 1 of 3




                                 UNITED STATES BANKRUPTCY COURT
                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION                                                              ENTERED
                                                                                                                       03/23/2021


    In re:                                                       Chapter 7

    VENTECH ENGINEERS, L.P. et al.,1                             Jointly Administered

              Debtors.                                           Case No. 17-33203 (DRJ)


         STIPULATION AND ORDER REGARDING TRUSTEE’S APPLICATION TO
         EMPLOY PARKINS LEE & RUBIO LLP AS HIS GENERAL COUNSEL AND
          (TERMINATE EMPLOYMENT OF DIAMOND MCCARTHY LLP AS HIS
                             GENERAL COUNSEL
                               (Docket No. 167)

TO THE HONORABLE DAVID R. JONES, UNITED STATES BANKRUPTCY JUDGE:

             This stipulation and order (the “Stipulation and Order”) is made by and among Rodney D.

Tow, as chapter 7 trustee for the above-referenced debtors’ estates (the “Trustee”), Parkins Lee &

Rubio LLP (“PLR”) and Diamond McCarthy LLP (“DM” and collectively with the Trustee and

PLR, the “Parties”).

             1.       On May 26, 2017 (“Petition Date”), the Debtors filed voluntary petitions for relief

under chapter 7 of the Bankruptcy Code thereby commencing the bankruptcy cases.

             2.       On June 22, 2017, the Trustee filed its Application to Employ Diamond McCarthy

LLP as General Counsel on June 22, 2017 [ECF 17] (the “DM General Counsel Application”). On




1
             The names of the Debtors in these chapter 7 cases, along with the last four digits of each Debtors’ federal tax
             identification number, are: Ventech Engineers L.P. (0943); Ventech Engineers LLC (7644); Ventech
             Fabrication Services LLC (6482); Ventech Engineers International LLC (5030); Ventech Energy LLC
             (1829); Ventech Engineers North America LLC (7325); Ventech Engineers USA LLC (7499); Ventech
             Vessel Fabricators LLC (6525); Ventech Global Projects, Inc. (9146); Ventech International Projects LLC
             (2187); Ventech Global Construction, LLC (0736); Ventech Modular Fabricators LLC (2960); Ventech
             Refining Solutions LLC (6454); Ventech Plant Constructors LLC (5107); Ventech Engineers & Fabricators,
             LLC (2106); Ventech Industrial Contractors, LLC (6482); Ventech XTL LLC (2500); and Ventech XTL
             Oklahoma City LLC (5549).
       Case 17-33203 Document 184 Filed in TXSB on 03/23/21 Page 2 of 3




August 9, 2017, the Court entered its order granting the DM General Counsel Application [ECF

25], effective as of May 30, 2017.

       3.      On May 10, 2018, Rodney D. Tow (the “Trustee”) filed his Application To Employ

Diamond McCarthy LLP as Special Litigation Counsel at [ECF 81] (the “Special Counsel

Engagement”).

       4.      On June 6, 2018, this special counsel role was approved by the Court pursuant to a

separate order at [ECF 88]. Pursuant to the Special Counsel Engagement, Diamond McCarthy

LLP is representing the Trustee in various litigation matters on a contingency fee basis.

       5.      On August 31, 2020, an application was filed to replace DM with PLR as the

Trustee’s general bankruptcy counsel at [ECF 162]. The Trustee intends to leave Diamond

McCarthy LLP as his special counsel according to the Special Counsel Engagement.

       6.      The Order entered approving the retention of Parkins Lee & Rubio LLP at [ECF

166] resulted in Diamond McCarthy LLP being removed as counsel from all the adversary

proceedings associated with the above-referenced bankruptcy cases.

       7.      The Parties hereby stipulate and agree that the Special Counsel Retention of

Diamond McCarthy at [ECF 88] is still in force and effect and the Order approving the retention

of Parkins Lee & Rubio LLP as general bankruptcy counsel only applies to the general counsel

retention of Diamond McCarthy at [ECF 25].

SO ORDERED:


Signed _________________,
 Signed:  March 22, 2021. 2020.

                                             ________________________________________
                                              ____________________________________
                                             THE  HONORABLE
                                              DAVID R. JONES DAVID R. JONES
                                             UNITED
                                              UNITED STATES BANKRUPTCY
                                                             BANKRUPTCYJUDGE
                                                                           JUDGE




                                                 2
       Case 17-33203 Document 184 Filed in TXSB on 03/23/21 Page 3 of 3




       IN WITNESS WHEREOF and in agreement herewith the Parties have executed and

delivered this Stipulation and Order as of October 1, 2020.



 Respectfully submitted,

 RODNEY D. TOW, CHAPTER 7 TRUSTEE
 FOR VENTECH ENGINEERS, L.P. et al.

 /s/ Rodney D. Tow
 Rodney D. Tow
 1122 Highborne Cay Court
 Texas City, TX 77590-1403
 281-429-8300


 PARKINS LEE & RUBIO LLP

 /s/ Charles M. Rubio
 Charles M. Rubio P.C.
 Pennzoil Place
 700 Milam, Suite 1300
 Houston, Texas 77002
 Phone: 212-763-3331
 Email: crubio@parkinslee.com

 DIAMOND MCCARTHY LLP

 /s/ Steve Loden
 Steve Loden
 sloden@diamondmccarthy.com
 Brian Raymond Hogue
 Brian.Hogue@diamondmccarthy.com
 909 Fannin, Suite 3700
 Houston, Texas 77010
 Telephone: (713) 333-5100




                                                3
